Detailed Action
This is the final office action for US application number 16/139,434. Claims are evaluated as filed on March 9, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Louftus, Farley, and Drzyzga teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the pawl 222 of claim 4 is shown in at least Figs. 2 and 5 and described in paragraph 163 (Remarks p. 4), Examiner agrees and has removed this portion of the drawing objection, i.e. it appears that the ratchet of claim 4 has not been addressed in this response. 
With regards to Applicant’s argument that newly claimed amendments are not disclosed by Drzyzga or Louftus (Remarks p. 5), Examiner agrees and notes that Farley has been provided as a teaching herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a ratchet formed on the anchor extension of claim 4 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louftus et al. (US 2011/0034779, hereinafter “Louftus”) in view of Farley et al. (US 5,902,233, hereinafter “Farley”).
claims 1-4, 6, 7, and 13, Louftus discloses a surgical instrument (Figs. 1-12) comprising: a body (102, 162, 142, 104, 144, Figs. 1, 2, and 5-10) capable of coupling to an implantable anchor (282, via 260, 242, Figs. 12 and 13); a first tissue manipulating implement (106) coupled to the body (Figs. 1 and 2) and capable of polyaxial movement relative thereto when coupled (due to rotation about 136, 139 ¶29, translation along 124 and 120 ¶28, and rotation about 132, 134 ¶29, Figs. 1 and 2, ¶29); and a second tissue manipulating implement (108) coupled to the body (Figs. 1 and 2) and capable of polyaxial movement relative thereto when coupled (due to rotation about 136, 139 ¶29, translation along 124 and 120 ¶28, and rotation about 132, 134 ¶29, Figs. 1 and 2, ¶29); wherein the first and second tissue manipulating implements are capable of being opposed to one another such that they can move any of toward and away from one another when coupled (Figs. 1 and 2, ¶29). As to claim 2, Louftus discloses an anchor extension (242) extending between the body and the implantable anchor (Figs. 8-10, 12, and 13). As to claim 3, Louftus discloses a lock (260, Figs. 8-11) coupled to the body (Figs. 8-10) and capable of interfacing with the anchor extension (Figs. 8-10) to selectively lock a position of the body relative to the anchor extension (Figs. 8-10, ¶46).  As to claim 4, Louftus discloses that the lock includes a pawl (270, Figs. 8 and 11) capable of moving relative to the body (Figs. 8-11, ¶46) and interfacing with a ratchet (segments between 246s, Fig. 8) formed on the anchor extension (as defined, Fig. 8). As to claim 7, Louftus discloses that at least one of the tissue manipulating implements is a planar blade (Figs. 1-4). As to claim 13, Louftus discloses that polyaxial movement of the tissue manipulating implements relative to the body (due to rotation about 136, 139 ¶29, translation along 124 and 120 ¶28, and rotation about 132, 134 
Louftus is silent to the body including a plurality of sockets configured to receive and capture a ball to form a ball and socket joint, the first tissue manipulating implement including a ball, the second tissue manipulating implement including a ball, and wherein each tissue manipulating implement is configured to be coupled to the body with movement of the ball into one of the plurality of sockets of the body.
Farley teaches a similar surgical instrument (Figs. 5A-10) comprising: a body (7s, 3s, 2s, Figs. 5A-10), the body including a plurality of sockets (33 and 46 of each 7, col. 6 lines 27-28) capable of receiving and capturing a ball to form a ball and socket joint (col. 6 lines 27-34, col. 7 lines 27-30); a first tissue manipulating implement (9 of left blade as shown in Figs. 5A-5B) including a ball (31) capable of being coupled to the body (Fig. 9, col. 6 lines 27-34) and capable of polyaxial movement relative thereto when coupled (Figs. 6 and 7); and a second tissue manipulating implement (9 of right blade as shown in Figs. 5A-5B) including a ball (31) capable of being coupled to the body (Fig. 9, col. 6 lines 27-34)  and capable of polyaxial movement relative thereto when coupled (Figs. 6 and 7); wherein the first and second tissue manipulating implements are capable of being opposed to one another such that they can move any of toward and away from one another when coupled (Figs. 5A-5B); and wherein each tissue manipulating implement is capable of being coupled to the body with movement of the ball into one of the plurality of sockets of the body (Figs. 5A-10, col. 6 lines 27-34). As to claim 6, Farley discloses that each of the ball and socket joints includes an 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify each connection between body portion 42 and the tissue manipulating element as disclosed by Louftus by adding the as taught by Farley in order to allows each tissue manipulating element to swivel in place to the desired swivel/angled position as well as provide the flexibility to use variously-shaped retractor blades (Farley col. 7 lines 31-37).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louftus and Farley in view of Drzyzga et al. (US 2008/0021285, hereinafter “Drzyzga”).
As to claim 8, the combination of Louftus and Farley discloses the invention of claim 7.
The combination of Louftus and Farley is silent to the tissue manipulating implements include a first blade and a second blade configured to translate relative to one another to adjust an overall length of the tissue manipulating implement.
Drzyzga teaches a similar surgical instrument (Figs. 1-5C) comprising: a body (12, 12a, 12b) capable of coupling to an implantable anchor (72a, 72b, Figs. 5A-5C, ¶29); a first tissue manipulating implement (50/50a, 52/52a) coupled to the body (Figs. 1, 2, and 5C) and capable of polyaxial movement relative thereto (due to rotation of 50 around 20 ¶23 sliding of 52 along 50 ¶27, and sliding of 50 relative to 32 Fig. 4 ¶26); and a second tissue manipulating implement (50/50b, 52/52b) coupled to the body (Figs. 1, 2, and 5C) and capable of polyaxial movement relative thereto (due to rotation 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the tissue manipulating implements as disclosed by the combination of Louftus and Farley to include a first blade and a translatable second blade as taught by Drzyzga in order to selectively adjust the length of the tissue manipulating implements (Drzyzga ¶27). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775